Citation Nr: 1644560	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  06-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, to include hyperlipidemia and hypertension, to include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A hearing before the undersigned Veterans Law Judge at the RO was held in September 2014.

The Board issued decisions remanding these matters to the Agency of Original Jurisdiction (AOJ) in a November 2014 and again in December 2015.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion evidence was obtained for the claim for heart disability, the Board finds the remand directives have been substantially complied with, and that matter is again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cardiac disorder, to include hypertension, was not manifest during service or within one year of separation from service, nor is such a disability otherwise shown to be related to service or service-connected diabetes mellitus; hyperlipidemia is a laboratory finding, not a disability for VA compensation purposes.


CONCLUSION OF LAW

A cardiac disorder, to include hyperlipidemia and hypertension, was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by service connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Notice letters issued in December 2004 and March 2006 satisfied VA's duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records, and lay statements have been associated with the record.  VA treatment records, examinations and information received since the most recent supplemental statement of the case (SSOC) was issued in March 2016 are not relevant to the issue being decided.  In April 2016, the Veteran responded to the SSOC indicating he had no additional evidence to submit with regard to the issue being decided.  

The Veteran was afforded a VA heart and hypertension examinations most recently in March 2016.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided the requested opinions.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, as well as myocarditis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pertinent VA law and regulations provide that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including ischemic heart disease, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

III.  Analysis

In his December 2004 claim, the Veteran reported that he has had hyperlipidemia due to service since 2004.  He argues that the condition, now characterized as a cardiac disorder, is due to Agent Orange exposure or other service-connected disability.  The Board has considered each applicable theory of service connection as set forth in the analysis below.

While the Veteran has a current diagnosis of hyperlipidemia dating to approximately 2004, hyperlipidemia is a laboratory finding.  Standing alone, without a diagnosed or identifiable underlying malady or condition, it does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As will be explained below, the Veteran has not identified any particular current disorder attributable to hyperlipidemia, and there is no current cardiac disability for which service connection can be granted.

Service treatment records do not reflect any findings of cardiac disorder.  Both the February 1967 entrance examination and the January 1969 separation examination reports reflect normal clinical evaluation of the heart.  Blood pressure was 110/70 at entrance and 132/70 at separation.  

Several VA cardiac-related examinations were conducted in March 2015, which the Board in December 2015 found inadequate.  Reviewing the opinions, the Veteran was diagnosed with both hypertension, coronary artery disease, and, possibly, ischemic heart disease, as well as hyperlipidemia.  The opinions were separated from the actual examinations.  In one opinion, the examiner checked the box indicating that the claimed cardiac condition was not directly related to service, and stated that the Veteran is currently noted to have coronary artery disease, based on his symptoms on EKG.  However, the examiner noted that, during the Veteran's March 2011 VA examination, another examiner indicated that the Veteran's diabetes was controlled by diet, without sequelae.  The examiner indicated that no cardiac condition was noted in the record reviewed, however, having a history of "hypertension CAD can a complication from hypertension.  If his current hypertension is service connected, then the current EKG abnormal findings revealing CAD is indirectly related to his service."  In another secondary opinion, the examiner stated "I do not what a service connected is being talked about here.  I did not note any cardiac condition in his records so IU cannot give a baseline from nowhere.  However his EKG done revealed probably CAD.  If the hypertension and DM2 are service connected, than the CAD is a complication from hypertension and DM2.  Hyperlipidemia is a lifestyle or genetic condition.  However, the use of insulin can result in hyperlipidemia, but the Veteran is not currently on insulin."

The Board remanded the matter for a clear opinion as to whether the Veteran currently has any cardiac disorder, to include hypertension, secondary to service or a service connected disability, to include as on the basis of aggravation.  

Examinations for hypertension and heart conditions were conducted in March 2016 by a VA physician who reviewed the claims file.  At the heart examination, the physician noted that diabetes mellitus was diagnosed in 2008, and that an EKG at that time revealed no prior myocardial infarction (MI).  The Veteran had never been admitted to the hospital for chest pain but had an irregular heart beat in 1981.  The examiner described that incident as atrial fibrillation related to alcohol.  He noted no history of or current heart disease.  The diagnosis was that the Veteran does not have heart any known cardiovascular disease at present.  

At the March 2016 hypertension examination, the same examining physician reviewed the Veteran's relevant medical history.  This included a notation that the Veteran drank alcohol extensively in the past but was now sober for decades.  The Veteran was on no hypertension medication.  Blood pressures were 139/72, 134/76 and 128/74, for an average of 133/74.  The physician noted he did not have and never had hypertension.  

Also in March 2016, the examining physician completed an opinion report in which he found that the Veteran does not have a diagnosis of a cardiac disability that is at least as likely as not (50 percent or greater probability) directly related to service.  The rationale was that there is no current cardiac disability on file nor suggested by study of the reviewed records.  The examiner noted that while the Veteran developed diabetes mellitus and currently has neuropathy, there is no retinopathy, cardiac disease, ischemic or otherwise.  The physician also noted that the Veteran did not have a cardiac disability that was at least as likely as not proximately due to or the result of a service connected disability such as diabetes mellitus.  Again, the examiner explained that the Veteran does not have a cardiac disability.  Similarly, the examiner noted that there was no aggravation of a nonservice connected disability by a service connected disability, and cardiac disability was not at least as likely as not aggravated beyond its natural progression by a service connected disability to include diabetes mellitus, since there was no current cardiac disability.  

As to hypertension, the examiner stated that since there was no current hypertension, the Veteran did not have a diagnosis of hypertension that is at least as likely as not (50 percent or greater probability) directly related to service, proximately due to or the result of a service connected disability such as diabetes mellitus or aggravated beyond its natural progression by a service connected disability to include diabetes mellitus.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of whether there is a current cardiac condition that may be related to service or service-connected disability is the March 2016 VA medical physician's opinions.  Again, he reviewed the Veteran's record, addressed the nature of the current complaints, and provided an opinion with rationale as to why there is no current cardiac disability, to include hypertension.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the aforementioned inadequate March 2015 VA medical opinions and the Veteran's statements in support of his claim are contrary to the March 2016 medical opinion.  The March 2015 opinion evidence is inadequate and is not accorded any probative weight, for the reasons cited in this decision as well as in the December 2015 decision.

There is no persuasive evidence supporting the contention that the Veteran has a current cardiac disability due to any event or incident in service.  As noted above, the results of the March 2015 examinations are far too confusing and inconsistent to constitute probative evidence of a current disability related to service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology or diagnosis of cardiac disability is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

In sum, the evidence deemed most probative by the Board (the March 2016 VA medical opinion evidence) establishes that there is no current cardiac disorder, to include hypertension, which could be service connected, to include as secondary to diabetes mellitus, or as due to exposure to Agent Orange.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a cardiac disorder, to include hyperlipidemia and hypertension, to include as secondary to the Veteran's service connected diabetes mellitus, is denied.


REMAND

Further development is warranted as to the claim of service connection for ED.  The March 2015 VA disability benefits questionnaire (DBQ) lists psychological factors as one of multiple potential causes for ED.  However, the examiner only offers an opinion with respect to whether the Veteran's ED is proximately due to his diabetes.  The Board noted in the 2014 Decision/Remand that the Veteran's service-connected posttraumatic stress disorder (PTSD) could impact his erectile dysfunction.  No actual opinion was obtained as to any relationship between PTSD and ED.  As such, the Board has no choice but to remand this claim for additional medical opinion as to this matter.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the examiner who performed the VA examination for ED the March 2015 addendum, or a suitable substitute if that examiner is unavailable.  After reviewing the record, with specific focus on that part of the March 2015 opinion that notes the causes of ED include psychological factors, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current ED is the result of his military service or is proximately due to service-connected disability to include PTSD or whether the disability has been permanently aggravated by a service-connected disability, to include PTSD.

The examiner must explain the reasons for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


